      Case 3:19-cv-02652-B Document 9 Filed 12/20/19                   Page 1 of 9 PageID 274


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 MARIA S. WINFIELD,                                 §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 3:19-CV-2652-B
                                                    §
 QUIKTRIP CORPORATION and                           §
 JORDAN CHAPMAN,                                    §
                                                    §
      Defendants.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Maria Winfield’s Motion for Remand (Doc. 4). In this

slip-and-fall case, Plaintiff contends that this Court lacks diversity jurisdiction because Plaintiff is a

citizen of the same state as Defendant Jordan Chapman. See Doc. 4, Pl.’s Mot. for Remand, ¶ 20.

Defendants, however, suggest that this Court has diversity jurisdiction because Defendant Chapman

was improperly joined. Doc. 5, Defs.’ Resp., 14. Because the Court concludes that it lacks jurisdiction

under 28 U.S.C. § 1447(d) to consider this dispute, the Court GRANTS IN PART Plaintiff’s

motion for remand (Doc. 4). But because the Court declines to award Plaintiff attorneys’ fees, the

Court also DENIES IN PART Plaintiff’s motion.

                                                    I.

                                          BACKGROUND

A.       Factual Background

         On October 8, 2017, Plaintiff Maria Winfield walked into a Quiktrip gas station in Garland,

Texas. Doc. 1-2, Ex. 8, Pl.’s First Am. Pet., ¶¶ 7–8. When exiting the store, Plaintiff slipped on water


                                                  -1-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                       Page 2 of 9 PageID 275


and fell, injuring her ankle. Id. ¶ 9. She alleges that Defendant Jordan Chapman, a Quiktrip store

employee, used a water hose to wash down the pavement outside of the store, id., and this action

caused her injuries. Id. ¶ 10. Accordingly, Plaintiff brings two claims against Defendants Chapman

and Quiktrip: negligence and premises liability, respectively. Id. ¶¶ 11–13.1

B.      Procedural Background

        While the facts of this case are simple, the procedural history is more complicated. Initially,

Plaintiff filed suit against only Defendant Quiktrip in state court. See Doc. 1-2, Ex. 1, Pl.’s Orig. Pet.

After Plaintiff allegedly failed to clarify the amount of damages she sought, see Doc. 1, Notice of

Removal, 7, Defendant Quiktrip removed the action to the United States District Court for the

Northern District of Texas under 28 U.S.C. §§ 1441 and 1446. See Doc. 1-2, Ex. 3, Def.’s Notice

of Removal. Thereafter, Plaintiff filed a motion for remand, see Pl.’s Mot. for Remand, Winfield v.

Quiktrip Corp., No. 3:19-cv-0612-E (N.D. Tex. Oct. 4, 2019), ECF No. 4, which the district court

denied based on a finding of diversity jurisdiction. See Order, Winfield v. Quiktrip Corp., No.

3:19-cv-0612-E (N.D. Tex. Oct. 4, 2019), ECF No. 8.

        Subsequently, upon receiving Jordan Chapman’s name through a disclosure from Defendant

Quiktrip, see Doc. 4, Pl.’s Mot. for Remand, ¶¶ 3–5, Plaintiff filed a motion to file an amended

complaint, seeking to name Chapman as a defendant in the suit. See Pl.’s Mot. for Leave, Winfield

v. Quiktrip Corp., No. 3:19-cv-0612-E (N.D. Tex. Oct. 4, 2019), ECF No. 22. Defendant Quiktrip

did not respond to the motion. See generally Winfield v. Quiktrip Corp., No. 3:19-cv-0612-E (N.D.



        1
            Plaintiff’s first amended petition does not specify whether Plaintiff intends to bring a premises-
liability claim against only Defendant Quiktrip, or against both Defendants. See id. ¶ 13. This matter,
however, is irrelevant to the Court’s analysis.

                                                    -2-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                       Page 3 of 9 PageID 276


Tex. Oct. 4, 2019), ECF Nos. 22–25. The district court2 granted the motion, and because the joinder

of Defendant Chapman destroyed diversity between the parties, remanded the case to state court.

Order at 1, Winfield v. Quiktrip Corp., No. 3:19-cv-0612-E (N.D. Tex. Oct. 4, 2019), ECF No. 25.

        Upon remand, Plaintiff served Defendant Chapman with her first amended petition. See Doc.

1-2, Ex. 8, Pl.’s First Am. Pet.; Doc. 1-2, Ex. E, Case Information, 3–4. Then, Defendants Quiktrip

and Chapman timely filed another notice of removal. See Doc. 1, Defs.’ Notice of Removal. Shortly

thereafter, Plaintiff filed another motion to remand, which is now before this Court. See Doc. 4, Pl.’s

Mot. for Remand. Since the Court has received all briefing for the motion, it is now ripe for review.

                                                     II.

                                         LEGAL STANDARD

        Under 28 U.S.C. § 1447(d), “[a]n order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise,” except in civil-rights cases against federal

officers and agencies. This rule operates to divest not only appellate courts of jurisdiction to review

remand orders, but also district courts. See Tenbrook v. Am. Home Prods., 2005 WL 767723, at *2

(N.D. Tex. Apr. 1, 2005). Moreover, “[t]his bar to appellate review . . . is narrower than the text of

the statute would suggest”—only remands based on certain grounds are unreviewable. See Fontenot

v. Watson Pharm., Inc., 718 F.3d 518, 520 (5th Cir. 2013) (citations omitted). Nonetheless, the bar

on review of remand orders extends to orders based on 28 § U.S.C. 1447(e). See Fontenot, 718 F.3d

at 520–21 (citing Powerex Corp. v. Reliant Energy Servs., Inc., 551 U.S. 224 (2007)). Pursuant to 28



        2
            This prior case was transferred to another District Judge in the Northern District of Texas after
Plaintiff filed her motion. See Special Order 3-335, Winfield v. Quiktrip Corp., No. 3:19-cv-0612-E (N.D. Tex.
Oct. 4, 2019), ECF No. 24.

                                                    -3-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                        Page 4 of 9 PageID 277


U.S.C. § 1447(e), “[i]f after removal the plaintiff seeks to join additional defendants whose joinder

would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand

the action to the State court.”

                                                      III.

                                                 ANALYSIS

        This dispute centers on whether Defendant Chapman was improperly joined as a defendant,

and whether the Court can even consider his alleged improper joinder. Related to these issues, the

parties contest several matters.

        First, they dispute whether this Court may consider Defendants’ improper-joinder argument,

despite that Defendants raised the argument post-removal. See Doc. 4, Pl.’s Mot. for Remand, 4–6;

Doc. 5, Defs.’ Resp., 12 (stating that the “sole issue” is whether improper joinder applies).3 Second,

they contest the merits of Defendants’ improper-joinder allegation. See Doc. 5, Defs.’ Resp., 14–17;

Doc. 8, Pl.’s Reply, 3–9.4 Third, they disagree upon whether the removal at hand is based on grounds

already considered in the previous remand order, and, relatedly, whether this Court has jurisdiction

to consider the alleged improper joinder under 28 U.S.C. § 1447(d). See Doc. 4, Pl.’s Mot. for

Remand, 6–8; Doc. 5, Defs.’ Resp., 12–13. Fourth, they dispute whether the Court should award

Plaintiff attorneys’ fees if it grants Plaintiff’s motion for remand. See Doc. 4, Pl.’s Mot. for Remand,

8–9; Doc. 5, Defs.’ Resp., 17–19.


        3
            The Court declines to address this argument, given that it concludes it lacks jurisdiction.
        4
            Plaintiff did not explicitly address the merits of the improper-joinder argument in her motion for
remand. See Doc. 4, Pl.’s Mot. for Remand. But the Court need not determine whether it may consider
Plaintiff’s merits-related argument set forth in her reply brief, because the Court does not reach the merits
of Defendants’ improper-joinder allegation.

                                                      -4-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                  Page 5 of 9 PageID 278


       Regardless of the propriety of raising improper joinder after removal and the merits of the

improper-joinder allegation, the Court lacks jurisdiction to consider improper joinder here. Such

consideration would constitute a review of another district court’s remand order, which is prohibited

by 28 U.S.C. § 1447(d). Accordingly, the Court GRANTS IN PART Plaintiff’s motion for remand.

Nevertheless, the Court DENIES IN PART Plaintiff’s motion to the extent she seeks attorneys’ fees.

A.     This Court Lacks Jurisdiction to Reconsider the Previous Remand Order.

       Here, another district court in the Northern District of Texas previously remanded this case

under 28 U.S.C. § 1447(e). See Doc. 1-2, Ex. “A,” Order, 1–2 (remanding the case and noting that

if a plaintiff seeks to add a nondiverse defendant, the court can deny the plaintiff’s motion, or grant

it and remand to state court) (citing 28 U.S.C. § 1447(e)). Thus, under 28 U.S.C. § 1447(d), this

Court lacks jurisdiction to review the previous remand order. See Fontenot, 718 F.3d at 521.

       By alleging improper joinder of Defendant Chapman, Defendants essentially suggest

that—contrary to the district court’s order remanding the case—there was still diversity between

parties after the joinder of Defendant Chapman, because his citizenship could be disregarded. Doc.

5, Defs.’ Resp., 14; Allen v. Walmart Stores, L.L.C., 907 F.3d 170, 183 (5th Cir. 2018) (“If a party is

improperly joined, a court may disregard the party’s citizenship for purposes of determining subject

matter jurisdiction.”).

       But in its remand order, the court examined “the extent to which the purpose of the

amendment [was] to defeat diversity jurisdiction . . . .” See Doc. 1-2, Ex. “A,” Order, 2 (citation

omitted). The court noted that an amendment’s purpose is unlikely to defeat jurisdiction “when a

plaintiff states a viable claim against a nondiverse defendant . . . .” Id. (citation omitted). After

mentioning Plaintiff’s allegation against Defendant Chapman—that he was negligent in using the

                                                 -5-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                       Page 6 of 9 PageID 279


water hose—the court cited to one case imposing personal liability on an employee for his tortious

acts. See id. (citing Leyendecker & Assocs. v. Wechter, 683 S.W.2d 369, 375 (Tex. 1984)). Based on

this reasoning, along with the consideration of other factors, the court permitted the joinder of

Defendant Chapman. Id. at 1 & 3. And recognizing that this joinder “destroy[ed] diversity

jurisdiction,” the court remanded the case to state court. Id.

        While Defendants are correct that the remand order did not explicitly address the

improper-joinder doctrine,5 see Doc. 5, Defs.’ Resp., 13, the district court nevertheless concluded

that it lacked subject matter jurisdiction after the joinder of Chapman. Doc. 1-2, Ex. “A,” Order, 1.

Defendants ultimately ask this Court to alter that conclusion by finding that it has subject matter

jurisdiction over the case. See Doc. 5, Defs.’ Resp., 3. The Court declines to do so.

        Further, the Court rejects Defendants’ suggestion that they have asserted a “new and

different basis” for jurisdiction. Id. at 12–13. When a defendant raises “a different factual basis for

seeking removal” after a remand order, this new basis “is not deemed adjudicated” with a prior

remand order. S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 493 (5th Cir. 1996); see, e.g., Mitchell

v. ASCO of Texas L.P., 2010 WL 3784118, at *2 (W.D. Tex. Sept. 23, 2010) (finding a second

removal attempt based on a different factual basis where the plaintiff amended her complaint to

specify the scope of injunctive relief sought). Defendants seem to suggest that the joinder of

Defendant Chapman constitutes a factual basis distinct from that underlying Defendant Quiktrip’s

initial removal, which was based on diversity between Defendant Quiktrip and Plaintiff. See Doc. 5,


        5
           This Court notes that Defendant Quiktrip did not raise the issue of improper joinder to the district
court considering joinder of Defendant Chapman. In fact, Defendant Quiktrip did not even respond to
Plaintiff’s motion to amend her complaint. See generally Winfield v. Quiktrip Corp., No. 3:19-cv-0612-E (N.D.
Tex. Oct. 4, 2019), ECF Nos. 22–25.

                                                     -6-
     Case 3:19-cv-02652-B Document 9 Filed 12/20/19                 Page 7 of 9 PageID 280


Defs.’ Resp., 11–12. While this might be true, Defendants ignore the fact that a new factual basis

must be one that was not “deemed adjudicated with [a] prior remand order . . . .” S.W.S. Erectors,

72 F.3d at 493. Here, the facts before the Court are identical to those before the district court that

remanded this case: Plaintiff, a citizen of Texas, is suing Defendants Quiktrip and Chapman, citizens

of Oklahoma and Texas, respectively. Compare Doc. 1, Notice of Removal, 2, with Doc. 1-2, Ex. “A,”

Order, 1. Accordingly, Defendants do not present “a different factual basis for seeking removal” from

that considered in the prior remand order. See S.W.S. Erectors, 72 F.3d at 493.

       Rather, Defendants’ request for this Court to reconsider subject matter jurisdiction is

“nothing more than an artful, if not subtle, attempt to circumvent the plain language and meaning

of 28 U.S.C. § 1447(d), which provides that a remand order ‘is not reviewable on appeal or

otherwise.’” New Orleans Pub. Serv., Inc. v. Majoue, 802 F.2d 166, 168 (5th Cir. 1986) (per curiam)

(quoting 28 U.S.C. § 1447(d)). Thus, the Court holds that it lacks jurisdiction to reconsider the

remand order, GRANTS IN PART Plaintiff’s motion for remand (Doc. 4), and REMANDS this

case to the County Court at Law No. 5 of Dallas County, Texas.

B.     Because Defendants Had an Objectively Reasonable Basis for Removal, the Court Declines to
       Award Attorneys’ Fees to Plaintiff.

       Plaintiff asks the Court to award her attorneys’ fees incurred in relation to her motion to

remand under both 28 U.S.C. § 1447(c) and Federal Rule of Civil Procedure 11. Doc. 4, Pl.’s Mot.

for Remand, 8. Given Defendants’ objectively reasonable basis for removal, the Court will not do so.

       1.      28 U.S.C. § 1447(c)

       Under 28 U.S.C. § 1447(c), when a district court remands a case, it “may require payment

of just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”


                                                -7-
    Case 3:19-cv-02652-B Document 9 Filed 12/20/19                  Page 8 of 9 PageID 281


While the court should not consider a defendant’s motive for removal in deciding whether to require

payment of attorneys’ fees, it should consider “whether the defendant had objectively reasonable

grounds to believe removal was legally proper.” Valdes v. Wal-Mart Stores, Inc., 199 F.3d 290, 292–93

(5th Cir. 2000).

       Here, Defendants’ removal was based on the legal theory that Defendant Chapman, though

a citizen of the same state as Plaintiff, was improperly joined. See Doc. 5, Defs.’ Resp., 3. Such a

theory can support a defendant’s “reasonable belief that removal was proper . . . .” See Valdes, 199

F.3d at 293. While Defendants overlooked (or perhaps disregarded) this Court’s inability to

reconsider the previous remand order, see 28 U.S.C. § 1447(d), the Court does not find Defendants’

grounds for removal to be objectively unreasonable. Rather, it appears Defendants attempted to

assert a plausible argument at the wrong stage of the proceedings: rather than alleging improper

joinder in response to Plaintiff’s motion to amend her complaint, Defendants raised that argument

after the district court had concluded it lacked jurisdiction and remanded the case. Under these

circumstances, the Court does not find Defendants’ removal objectively unreasonable and will not

award attorneys’ fees to Plaintiff under 28 U.S.C. § 1447(d).

       2.      Federal Rule of Civil Procedure 11(b)

       Federal Rule of Civil Procedure 11(b)(1) prohibits attorneys from filing pleadings for “any

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

litigation[.]” If a court determines that Rule 11(b) was violated, it may impose sanctions upon the

attorney or party responsible for the violation. FED. R. CIV. P. 11(c)(2). Given that the Court finds

Defendants’ grounds for removal to be objectively reasonable, it does not find the removal to be for

an improper purpose. Thus, the Court declines to sanction Defendants under Rule 11 and DENIES

                                                -8-
    Case 3:19-cv-02652-B Document 9 Filed 12/20/19                  Page 9 of 9 PageID 282


IN PART Plaintiff’s motion for remand (Doc. 4).

                                                IV.

                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

Plaintiff’s Motion for Remand (Doc. 4) and REMANDS this case to the County Court at Law No.

5 of Dallas County, Texas, with each party to bear its own costs.



       SO ORDERED.

       SIGNED: December 20, 2019.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                               -9-
